             Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  WILLIAM STRUNA,
                                                      Civil Action No.

            Plaintiff,                                ECF CASE


  v.                                                   COMPLAINT AND JURY DEMAND


  ANAMARIA ZONI (LEONARDI),
  individually; ANTONIO LEONARDI,
  as heir and fiduciary of the Decedent
  Renzo Leonardi; and ALESSANDRA
  LEONARDI, as heir and fiduciary of
  the Decedent Renzo Leonardi,


            Defendants.


       Plaintiff William Struna, by way of Complaint against Defendants Anamaria Zoni

(Leonardi), individually, Antonio Leonardi, as heir and fiduciary of the Decedent Renzo Leonardi,

and Alessandra Leonardi, as heir and fiduciary of the Decedent Renzo Leonardi, alleges as follows:

                                        INTRODUCTION

       1.       This matter involves fraud, breach of fiduciary duty, a pattern of racketeering

activity and other tortious conduct relating to the purchase and subsequent sale of a valuable

sculpture called Head of a Woman (Fernande) by the artist Pablo Picasso.

       2.       Plaintiff William Struna entered into a contract with Decedent Renzo Leonardi

granting the latter, for a period of three years, the exclusive right to authenticate the sculpture as

an original; to sell the sculpture; and to receive half of the proceeds of any such sale.

       3.       Decedent represented to Plaintiff that, in his expert opinion, the sculpture was

likely not an original casting; that there was insufficient provenance to obtain a certificate of
             Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 2 of 23




authenticity, and that, as a result, it was far less valuable. Decedent made these statements with

knowledge that they were false.

       4.       Decedent also falsely represented there was a third party who sought to purchase

the sculpture when, in fact, the actual purchaser was Decedent.

       5.       Decedent used these misrepresentations to induce Plaintiff to sell the sculpture to

Decedent in or about the summer of 2016 for $1 million.

       6.       Defendant Anamaria Zoni (Leonardi), the wife of the decedent, aided him in this

endeavor and engaged in a pattern of racketeering activity and for the unlawful purpose of

intentionally defrauding Plaintiff.

       7.       On January 19, 2021, Plaintiff brought a special proceeding in the Supreme Court

of the State of New York, County of New York for pre-action discovery from Sotheby’s, Inc.

(“Sotheby’s”). The case was captioned In the Matter of the Application of William Struna vs.

Sotheby’s, Inc. et al, Index No. 150602/2021.

       8.       On March 24, 2021, the Court ordered Sotheby’s to reveal, inter alia, whether it

had “brokered a sale of a bronze sculpture by the artist Pablo Picasso called Head of a Woman

(Fernande), and if so, the sale price … as well as any document demonstrating the provenance of

the sculpture, its authenticity, and its value …”

       9.       On April 20, 2021, Sotheby’s provided documents demonstrating that, on May 17,

2019, it had sold Head of a Woman (Fernande) on Decedent’s behalf at a private auction at its

branch in London, England for $24 million, and that both the authenticity of the sculpture and its

provenance had been duly documented.




                                                    2
              Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 3 of 23




                                              PARTIES

        10.     Plaintiff William Struna (“Struna” or “Plaintiff”) is an individual residing in New

York, New York and Shepherdstown, West Virginia.

        11.     Upon information and belief, Defendant Anamaria Zoni (Leonardi) (“Defendant

Anamaria”) is an individual residing in Trento, Italy. Defendant Anamaria was the wife of the

Decedent Renzo Leonardi (“Decedent” or “Decedent Leonardi”).

        12.     Upon information and belief, Defendant Antonio Leonardi (“Defendant Antonio”)

is an individual residing in Rome, Italy and is the son of the Decedent.

        13.     Upon information and belief, Defendant Alessandra Leonardi (“Defendant

Alessandra”) is an individual residing in Bologna, Italy and is the daughter of the Decedent.

                                  JURISDICTION AND VENUE

        14.     This Court has original jurisdiction of this civil action pursuant to 28 U.S.C. §

1332(a)(2) (diversity) because Plaintiff is a citizen of New York and West Virginia and Defendants

are citizens or subjects of a foreign state (Italy) and the amount in controversy exceeds the sum or

value of $75,000, exclusive of interests and costs.

        15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because, as set forth infra, a

substantial part of the events or omissions giving rise to the claim occurred in this judicial district.

        16.     Alternatively, because the Decedent and/or Defendants had contacts with this

judicial district which would be sufficient to subject them to personal jurisdiction if this district

were a separate state, venue is proper pursuant to 28 U.S.C. §§ 1391(b) and (d).




                                                   3
               Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 4 of 23




                            FACTS COMMON TO ALL COUNTS

       17.       Upon information and belief, in or about the autumn of 1909, the artist Pablo

Picasso molded out of clay a sculpture called Head of a Woman (Fernande) (“Fernande bronze

sculpture”).

       18.       Upon information and belief, there are twenty (20) known authentic original

Fernande bronze sculptures, plus nine (9) additional commissioned authentic sculptures made in

the 1960’s.

       19.       In or about the early 1980’s, Struna became the owner of a Fernande bronze

sculpture (“the Struna bronze Fernande”). Struna acquired the sculpture from an individual

named James St. Lawrence O’Toole. The sculpture, however, was not accompanied by any

document that proved it to be an authentic and original work by Picasso.

       20.       In or about 2003, Struna was introduced to the Decedent Leonardi, who was a

professor of physics at the University of Trento and a founder of the European Centre for

Theoretical Studies in Nuclear Physics and Related Areas (ECT*) in Trento, Italy.

       21.       Decedent discussed with Struna the former’s studies on the technical aspects of

the Fernande bronze sculpture as well as Decedent’s collaboration with Dr. Derek Pullen, Chief

Sculpture Conservator at the Tate.

       22.       During these discussions, Decedent stated that he had developed equipment that,

through laser measurements, could conclusively ascertain the authenticity -- or lack thereof -- of a

sculpture.

       23.       Thereafter, during numerous discussions between Struna and Decedent, the latter

held himself out as an expert in the authentication of works of art generally and of Fernande

bronze sculptures in particular.



                                                 4
                 Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 5 of 23




           24.     During these discussions, Decedent Leonardi offered his services to Struna as an

expert qualified to authenticate and to assist in the sale of the Struna bronze Fernande.

           25.     From in or about 2004 to in or about 2009, Decedent Leonardi had numerous

phone conversations with Struna regarding the possibility of obtaining a certificate of

authentication from the Picasso Foundation, and the sale of the Struna bronze Fernande to third

parties.

           26.     During these conversations, Decedent Leonardi stated that the Struna bronze

Fernande may or may not be authentic and may or may not be authenticated by the Picasso

Foundation.

           27.     On or about April 11, 2009, Decedent Leonardi emailed Struna and stated that

there was a risk that the “bronze [would] not [be] recognized as authentic” and that the Picasso

Foundation “could even have the right to confiscate it as a fake if declared as such!” Decedent

stated that, due to these issues, “it is important [that he] play the role of the interface.”

           28.     Decedent told Struna that if the Struna bronze Fernande was not properly

authenticated and was thereafter seized by the Picasso Foundation then Struna would receive no

compensation.

           29.     Similarly, in an attachment to a February 21, 2013 email, Decedent Leonardi

represented to Struna that he had studied

           the Head of Fernande [for] more than 10 years. For some casts, (including yours),
           we have performed the most powerful exam one can do today for the purpose of
           comparison between various casts and the original … As I discussed with you, your
           cast is at the border line of a surmolage [sic] however defendable and I have for
           it an interesting provenance. The best is to immerse it with the other casts on the
           general publication we are preparing so that it will be set on the side of the good
           ones (emphasis added).




                                                   5
                Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 6 of 23




          30.     The following month, in a March 17, 2013 email, Decedent Leonardi stated to

Struna “[r]ecently I illustrated to some of my collaborators the preliminary results of the scanned

measurements on your bronze and compared [it] with the original plaster. … [they are] inclined to

think that yours is a good surmolage [sic] but not an original cast... [because] the origin of the

bronze is not supported by any documentary evidence apart [from] your statements.” (emphasis

added).

          31.     He noted further that “MoMA is now associated to [sic] our ‘research’ on

Fernande. This increase[s] and reinforce[s] my credibility on the project.” (bold in original).

          32.     At the time that Decedent Leonardi made the aforementioned statements in

February and March 2013, he knew that the Struna bronze Fernande was not a surmoulage but

rather was derived directly from the plaster modeled by Picasso; as such, he knew that these

statements were false.

          33.     On or about April 29, 2013, Plaintiff and Decedent Leonardi duly executed an

agreement (the “2013 Agency Agreement”) before a Notary Public of the State of New York in

the City of New York.

          34.     The 2013 Agency Agreement stated in relevant part that

          upon the acceptance by the art community [of the Struna bronze Fernande] and the
          sale of the said bronze Struna will convey one half interest to Leonardi in
          consideration for his work on the authentication and sale of the bronze. … Leonardi
          has exclusive right to sell the bronze. The sale price will be evenly split between
          Struna and Leonardi for a minimum purchase price for a private buyer of two
          million US dollars ($2.000.000 US dollars) … This contract will expire in three (3)
          years from the date April 29th, 2013.

          35.     The 2013 Agency Agreement provided that the Struna bronze Fernande would be

stored at Cirkers Fine Art Storage facility in New York City.




                                                  6
              Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 7 of 23




        36.      Plaintiff granted these rights to Decedent Leonardi in consideration of Decedent’s

efforts to sell and authenticate the Struna bronze Fernande. As evidenced by the correspondence

between the parties, authentication meant both a scientific authentication through Decedent’s

expert laser measurements and through Decedent’s application to the Picasso Foundation for the

latter’s imprimatur of authenticity.

        37.      Thereafter, Decedent Leonardi made multiple trips to New York to, inter alia,

perform testing of the Struna bronze Fernande at a facility in Long Island.

        38.      In or about January 2016, Decedent Leonardi became aware that the Picasso

Foundation would issue a certificate of authenticity for the Struna bronze Fernande.

        39.      At or around that time, the aforementioned Dr. Pullen of the Tate took

measurements and performed an XRF (X-ray fluorescence) test on the Struna bronze Fernande.

        40.      As a result of Pullen’s measurements and test, Decedent Leonardi knew that the

Picasso Foundation would issue a certificate of authenticity.

        41.      Decedent Leonardi did not inform Struna that the Picasso Foundation would issue

a certificate of authenticity.

        42.      On or about March 25, 2016, Decedent Leonardi presented the results of his

studies on the Struna bronze Fernande at the exhibition “Picasso. Sculptures” at Musée National

Picasso in Paris, which was attended by the world’s most reputable Picasso scholars.

        43.      On April 7, 2016, Decedent Leonardi emailed Struna regarding the presentation

at the above conference and reported that he had been approached by a third person who allegedly

wanted to buy the Struna bronze Fernande.

        44.      A little less than three weeks later, on April 27, 2016 -- which was three days

before the 2013 Agency Agreement’s three (3) year term would expire -- Decedent Leonardi



                                                 7
             Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 8 of 23




emailed Struna and represented that he had secured a buyer who would buy the Struna bronze

Fernande for $2 million and would make payment within 30 days.

       45.      In the April 27, 2016 email, Decedent Leonardi stated that “the price reflects the

fact that the bronze has not been authenticated. The buyer is aware that there is no certificate of

authenticity and she is willing to buy the bronze without one...” Leonardi further stated that the

buyer requested that her identity not be disclosed.

       46.      The statements made by the Decedent Leonardi, as set forth in paragraphs 43-45,

supra, were knowingly false.

       47.      Decedent Leonardi knew there was no third party who sought to purchase the

Struna bronze Fernande.

       48.      Decedent Leonardi also knew that the Struna bronze Fernande was an original

casting and was not a surmoulage; that the provenance was sufficient to obtain certification from

the Picasso Foundation; and that, upon the issuance of this certification of authenticity, the value

of the Struna bronze Fernande would increase exponentially.

       49.      In a May 24, 2016 email, an attorney for Decedent Leonardi threatened suit against

Mr. Struna if he did not agree to sell the Struna bronze Fernande to the buyer Decedent had

allegedly secured.

       50.      In a May 27, 2016 email, an attorney for Decedent Leonardi stated to Mr. Struna,

“The Picasso Committee has stated publicly that they [sic] may refuse to authenticate a work that

does not have a good enough provenance. We know that the bronze has little to no provenance

and the research carried out by my client to date has not been particularly encouraging. More

research is needed.” As Decedent Leonardi was aware, these statements were knowingly false.




                                                 8
                Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 9 of 23




          51.     A contract of sale was executed on June 10, 2016 (“The June 10, 2016 Contract of

Sale”).

          52.     Contrary to the representations as set forth in paragraph 44, supra, and unknown

to Mr. Struna, the buyers were Decedent Leonardi and Defendant Anamaria.

          53.     Upon information and belief, in order to buy the Struna bronze Fernande,

Decedent Leonardi and Defendant Anamaria borrowed up to $1 million from third parties in Italy.

          54.     Decedent Leonardi inspected and took possession of the bronze Fernande while

in New York City.

          55.     At no time did Decedent Leonardi and/or Defendant Anamaria inform Struna that

they were the actual buyers.

          56.     The June 10, 2016 Contract of Sale stated in relevant part: “Representations By the

Buyer. To induce Seller to enter into this agreement, and acknowledging that the Seller is relying

on the following representations in deciding whether to sell the Work and that such reliance is

reasonable, the Buyer represents to the Seller … the Work has not been authenticated by the

Picasso Administration and/or Picasso Authentication….” (emphasis added).

          57.     At the time this statement was made, Decedent Leonardi and Defendant Anamaria

knew authentication by the Picasso Administration was forthcoming.

          58.     On or about December 10, 2017, the Picasso Administration issued an

authentication certification for the Struna bronze Fernande.

          59.     Upon information and belief, from June 2016 until, at a minimum, in or around the

winter of 2017-18, the Struna bronze Fernande remained in New York City at the Cirker’s Fine

Art Storage facility.




                                                  9
              Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 10 of 23




       60.       In or about December 2017, Olivier Camu of the auction house Christie’s valued

the Struna bronze Fernande at between 15 and 25 million British pounds, or approximately $20-

33 million.

       61.       On or about May 17, 2019, Decedent Leonardi sold the Struna bronze Fernande

for $24 million at a private sale brokered by Sotheby’s in London, England.

       62.       In the Private Sale Statement, Sotheby’s described the Struna bronze Fernande as

follows:

       TÊTE DE FEMME (FERNANDE)
       Inscribed Picasso
       Bronze
       …
       Conceived in 1909 and cast before 1924.
       Claude Picasso has confirmed the authenticity of this work.

       PROVENANCE:

       Ambroise Vollard, Paris1
       (probably) Gottlieb Reber, Cologne & Lausanne (acquired from the above before
       1924)2
       James St. Lawrence O’Toole, New York (acquired from the above circa 1953)3
       Private Collection, New York (acquired from the above by the early 1980s)4
       Acquired from the above by the present owner.
       1
        See Cézanne to Picasso, Ambroise Vollard, Patron of the Avant Garde, Rabinow,
       Ed. … referencing that Vollard acquired the originals (plasters) of 5 early
       sculptures by Picasso, including the Tête, before the opening of his Picasso
       exhibition in late 1910 although no written details of the transaction survive. …
       2
        Ambroise Vollard sold, as early as 1924, a Cubist Head cast to Gottlieb Reber
       …An unpublished photograph exists in the Reber family archives of a cast of
       the Tête de femme (Fernande) in G F Reber’s apartment in Lausanne in 1924.
       A further photograph shows the work reinstalled at the Chateau de Béthusy
       after 1928 … G.F. Reber’s now deceased son recalled in conversation that his
       father’s cast of tête de femme (Fernande) had the same unique lugs inside the
       neck as this work.
       3
        Art dealer James St. L. O’Toole. … [I]n 1939 he opened his own gallery at 33
       East 51st Street in New York City…. Records on file confirm a long
       acquaintance between O’Toole and Reber from 1931 onwards. A


                                                10
             Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 11 of 23




       memorandum in the Reber archives confirms that O’Toole and Dandi were in
       contact with Reber with regard to acquiring his cast of Tête de femme
       (Fernande) in June 1952.

(emphasis added).

       63.      Sothehy’s description of the provenance for the Struna bronze Fernande makes no

reference to Plaintiff’s ownership of the sculpture. Rather, it stated as follows:

       PROVENANCE:

       Ambroise Vollard, Paris
       (probably) Gottlieb Reber, Cologne & Lausanne (acquired from the above before
       1924)
       James St. Lawrence O’Toole, New York (acquired from the above circa 1953)
       Private Collection, New York (acquired from the above by the early 1980s)
       Acquired from the above by the present owner

(footnotes omitted).

       64.      At no time did Decedent Leonardi and Defendant Anamaria inform Struna of the

Struna bronze Fernande’s aforementioned provenance; the Picasso Administration’s

authentication of the sculpture; the Camu valuation or the Sotheby’s sale as described in

paragraphs 58 and 60-62, supra.

       65.      To the contrary, Decedent Leonardi actively sought to conceal the authentication,

valuation and sale of the Struna bronze Fernande. In fact, had he offered it for sale at a public

auction, instead of a private sale, the Struna bronze Fernande could have potentially yielded

substantially more but would also have attracted public attention and be reported in art publications,

ultimately alerting Plaintiff. Decedent Leonardi decided not to sell the Struna bronze Fernande at

a public auction because he did not want Struna to learn that it had been authenticated as an original

and surreptitiously sold by his agent, Decedent Leonardi, for 12 times the price Struna had been

deceived to sell it for, to Decedent Leonardi.

       66.      On July 6, 2019, Decedent Leonardi died.


                                                 11
                Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 12 of 23




          67.      On or about March 27, 2020, in an email rejecting a request for a commission on

the proceeds of the sale of the Struna bronze Fernande claimed by an Italian art dealer who had

introduced Decedent Leonardi to Plaintiff, Defendant Anamaria wrote, “I lived next to Renzo for

more than fifty years, together we fought and shared every pain, every glory, every sacrifice and

every decision.” She stated that it was “Renzo and I, nobody else” who purchased the sculpture.

          68.      In November 2019, Defendant Anamaria executed before the Italian Notaio, Paolo

Piccoli and filed in the Court of Trento, Italy, a formal renunciation of Decedent Leonardi’s estate

which she disclaimed in its entirety.

          69.      On or about November 10, 2019, the “Leonardi’s Estate Declaration”

(Dichiarazione di Successione) as filed by the same Notaio, Paolo Piccoli, indicates that Defendant

Antonio and Defendant Alessandra accepted Decedent Leonardi’s estate, as heirs, pro rata.

          70.      Article 456 of the Italian Civil Code states that probate begins after an individual

has died. Article 752 of the Italian Civil Code further provides that the heirs of a decedent inherit

the latter’s assets but are also liable for all liabilities, debts and obligations of the deceased person.

          71.      Accordingly, pursuant to Italian law, Defendant Antonio and Defendant

Alessandra “stand in the shoes” of the Decedent Leonardi and are proper parties for suit relating to

claims against him.

                                  FIRST CAUSE OF ACTION
                           (Fraud- Defendant Alessandra Leonardi and
                       Defendant Antonio Leonardi, as heirs and fiduciaries
                                of the Decedent Renzo Leonardi)

          72.      Plaintiff realleges each of the allegations set forth above as if set forth herein at

length.

          73.      As set forth in greater detail supra, on numerous occasions, Decedent Leonardi

made material misrepresentations and/or omissions of fact regarding, inter alia, the authenticity of


                                                   12
             Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 13 of 23




the Struna bronze Fernande, the sufficiency of the provenance for purposes of obtaining a

certification from the Picasso Foundation as to its authenticity, and the existence of a third party

who sought to purchase it.

       74.      Contrary to Decedent Leonardi’s representation, there was no third-party buyer

who requested anonymity. Rather, as set forth supra, Decedent Leonardi and Defendant Anamaria

were the purchasers of the Struna bronze Fernande.

       75.      Moreover, Decedent Leonardi’s laser measurements had established that the Struna

bronze Fernande was an original casting and not a surmoulage and that the Picasso Administration

would issue a certification of authenticity, which would cause the value of the Struna bronze

Fernande to increase exponentially.

       76.      Moreover, Decedent Leonardi failed to inform Struna of the Picasso

Administration’s issuance of an authentication on or about December 10, 2017; the Christie expert

Camu’s valuation of the Struna bronze Fernande in or about December 2017 for approximately

$20-33 million; and the private sale brokered by Sotheby’s in May 2019 for $24 million, let alone

that he and his wife were the real buyers instead of the fictitious third party on whose behalf

Decedent Leonardi had claimed he was purchasing it from Struna on June 10, 2016.

       77.      With regard to the private sale, upon information and belief, Decedent Leonardi

decided not to sell the Struna bronze Fernande at a public auction for the specific purpose of

concealing from Struna the fact that both Decedent’s scientific measurements and the Picasso

Foundation had authenticated it as an original.

       78.      Decedent Leonardi made the aforementioned material misrepresentations and

omissions with knowledge of their falsity and with intent to induce Struna’s reliance.




                                                  13
                Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 14 of 23




          79.      Given that Decedent was a professor of physics who represented that he had

equipment that could ascertain the authenticity of a sculpture; that he had collaborated and/or was

collaborating with the Chief Sculpture Conservator at the Tate as well as the Museum of Modern

Art; and that he was an expert in the authentication of works of art generally and of Fernande bronze

sculptures in particular, Struna justifiably relied on Decedent’s material misrepresentations and

omissions.

          80.      As evidenced by the fact that, due to this justifiable reliance, Struna agreed to sell

the Struna bronze Fernande for $2 million rather than for its actual value of at least $24 million,

Struna has been damaged.

          81.      Pursuant to Article 752 of the Italian Civil Code, Defendant Alessandra and

Defendant Antonio, as Decedent Leonardi’s heirs, are liable for Decedent Leonardi’s fraudulent

actions.

                                 SECOND CAUSE OF ACTION
                  (Breach of Fiduciary Duty - Defendant Alessandra Leonardi and
                       Defendant Antonio Leonardi, as heirs and fiduciaries
                                 of the Decedent Renzo Leonardi)

          82.      Plaintiff realleges each of the allegations set forth above as if set forth herein at

length.

          83.      As set forth supra, in or about the end of April 2013, Plaintiff and Decedent

Leonardi entered into the 2013 Agency Agreement in which the Decedent agreed to engage in

efforts to authenticate the Struna bronze Fernande and, in turn, was granted the exclusive right to

sell the bronze for a minimum of $2 million.

          84.      The 2013 Agency Agreement further provided that, in exchange for his efforts,

Decedent Leonardi would be entitled to receive one-half of the proceeds of any sale.




                                                    14
              Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 15 of 23




        85.      As such, under the 2013 Agency Agreement, Decedent acted as the agent of his

principal, Plaintiff. He therefore had the authority to negotiate on Plaintiff’s behalf and, provided

that the $2 million minimum price was met, to bind Plaintiff to a contract for the sale of the Struna

bronze Fernande.

        86.      Decedent also had the authority to represent Plaintiff in discussions with the

Picasso Foundation regarding the parties’ efforts to authenticate the Struna bronze Fernande.

        87.      Accordingly, Decedent owed Plaintiff a fiduciary duty to act in a loyal manner for

the benefit of Plaintiff in all matters related to the agency relationship.

        88.      Decedent Leonardi knowingly breached his fiduciary duty to Plaintiff Struna. This

is evidenced by his multiple fraudulent acts of commission and omission regarding, inter alia, the

authenticity of the Struna bronze Fernande and the sufficiency of the provenance for purposes of

obtaining a certification from the Picasso Foundation as to its authenticity.

        89.      In addition, Decedent Leonardi falsely represented that there was a third party who

sought to purchase the bronze.

        90.      In purchasing the Struna bronze Fernande for himself, Decedent engaged in

unauthorized self-dealing which was neither permitted nor contemplated by the Agency

Agreement.

        91.      Decedent also failed his duties, as agent, to disclose to Plaintiff the authentication

by the Picasso Administration of the Struna bronze Fernande and to accurately account to Plaitiff

his subsequent sale of the bronze for $24 million.

        92.      As a direct and proximate result of Decedent’s misrepresentations, fraudulent

conduct and self-dealing, Plaintiff has been damaged.




                                                  15
                 Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 16 of 23




          93.       Pursuant to Article 752 of the Italian Civil Code, Defendant Alessandra and

Defendant Antonio, as Decedent Leonardi’s heirs, are liable for Decedent Leonardi’s breach of his

fiduciary duty.

                                    THIRD CAUSE OF ACTION
                      (Aiding and Abetting Fraud and Breach of Fiduciary Duty
                               - Defendant Anamaria Zoni (Leonardi))

          94.       Plaintiff realleges each of the allegations set forth above as if set forth herein at

length.

          95.       As described in paragraphs 73-81 and 83-93, supra, Decedent Leonardi committed

fraud and breached his fiduciary obligations to Plaintiff.

          96.       As evidenced by, inter alia, her statements in the March 27, 2020 email as

described in paragraph 67, supra, Defendant Anamaria knowingly participated in i) the scheme to

falsely represent the existence of a third party who sought to purchase the sculpture and ii) in

securing the funds of up to $1 million required to further that scheme.

          97.       As such, Defendant Anamaria knowingly induced and/or participated in both

Descendant Leonardi’s fraud and breach of fiduciary duty.

          98.       In committing this tortious act, Defendant Anamaria caused an injury to Plaintiff,

who was in New York, and expected or reasonably should have expected the act to have

consequences in New York.

          99.       As evidenced by the fact that the Struna bronze Fernande was sold at a private sale

brokered by Sotheby’s in London, England, Defendant Anamaria derived substantial revenue from

interstate or international commerce.

          100.      In addition, as evidenced by, inter alia, her statements in the March 27, 2020 email

as described in paragraphs 67, supra, the Decedent Leonardi acted in New York as the agent for



                                                    16
                 Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 17 of 23




Defendant Anamaria and for her benefit, with her knowledge and consent and under control

exercised by her.

          101.      As a result of this fraud and breach of fiduciary duty, Plaintiff has been damaged.

                                    FOURTH CAUSE OF ACTION
                                   (RICO- § 1962(c)- All Defendants)

          102.      Plaintiff realleges each of the allegations set forth above as if set forth herein at

length.

          103.      As evidenced by, inter alia, her statements in the March 27, 2020 email as

described in paragraph 67, supra, Defendant Anamaria associated with the Decedent Leonardi and

an unnamed third person or persons for the purpose of authenticating and purchasing the Struna

bronze Fernande.

          104.      Decedent Leonardi and Defendant Anamaria directed said association and were

partners in the enterprise along with an unnamed third person or persons who engaged in activities

relating to the enterprise.

          105.      Said enterprise lasted for over a decade, demonstrating a longevity sufficient to

permit said parties to pursue the purpose of the enterprise.

          106.      Said enterprise’s activities affected interstate commerce as evidenced by the

purchase and sale of works of art and the wiring of funds across state and international boundaries.

          107.      Decedent Leonardi and Defendant Anamaria agreed to and did conduct and

participate in the conduct of the enterprise's affairs through a pattern of racketeering activity and

for the unlawful purpose of intentionally defrauding Plaintiff. Specifically, Defendants engaged in

acts of wire fraud proscribed by 18 U.S.C. § 1343 as set forth in Paragraphs 24-27, 30-37, 45-52

and 58-60, supra.




                                                    17
                 Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 18 of 23




          108.      Pursuant to and in furtherance of their fraudulent scheme, Decedent Leonardi and

Defendant Anamaria committed multiple additional related acts of racketeering including using

wire and mail to fraudulently induce Struna to sell the Fernande bronze sculpture to Defendants (as

discussed in paragraphs 53-59, supra) and to fraudulently induce auction houses, such as Christies

and Sotheby, to begin and ultimately conclude the auction and sale of the Fernande bronze sculpture

(as discussed in paragraphs 61-64, supra).

          109.      The acts of Wire Fraud set forth above constitute a pattern of racketeering activity

pursuant to 18 U.S.C. § 1961(5).

          110.      Decedent Leonardi and Defendant Anamaria directly and indirectly conducted and

participated in the conduct of the enterprise’s affairs through the pattern of racketeering and activity

described above, in violation of 18 U.S.C. § 1962(c).

          111.      As a direct and proximate result of Decedent Leonardi and Defendant Anamaria’s

racketeering activities and violations of 18 U.S.C. § 1962(c), Plaintiff has been injured in his

business and property in that he was defrauded by Plaintiffs in the sale of the Struna bronze

Fernande

          112.      Pursuant to Article 752 of the Italian Civil Code, Defendant Alessandra and

Defendant Antonio, as Decedent Leonardi’s heirs, are liable for Decedent Leonardi’s tortious

actions.

                                     FIFTH CAUSE OF ACTION
                                   (RICO- § 1962(d)- All Defendants)

          113.      Plaintiff realleges each of the allegations set forth above as if set forth herein at

length.

          114.      As set forth in paragraphs 103-111, supra, Decedent Leonardi, Defendant

Anamaria and an unnamed person or persons agreed to and conspired to violate 18 U.S.C. § 1962(c).


                                                    18
                 Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 19 of 23




Specifically, they conducted and participated in the conduct of the affairs of the enterprise through

a pattern of racketeering activity (§ 1962(c))

          115.      Decedent Leonardi, Defendant Anamaria and an unnamed person or persons have

intentionally conspired and agreed to directly and indirectly use or invest income that is derived

from a pattern of racketeering activity in an interstate enterprise, acquire or maintain interests in the

enterprise through a pattern of racketeering activity, and conduct and participate in the conduct of

the affairs of the enterprise through a pattern of racketeering activity.

          116.      Decedent Leonardi, Defendant Anamaria and an unnamed person or persons knew

that their predicate acts were part of a pattern of racketeering activity and agreed to the commission

of those acts to further the schemes described above. That conduct constitutes a conspiracy to

violate 18 U.S.C.A. § 1962(a), (b) and (c), in violation of 18 U.S.C. § 1962(d).

          117.      As direct and proximate result of these acts of conspiracy, the overt acts taken in

furtherance of that conspiracy, and violations of 18 U.S.C. § 1962(d), Plaintiff has been injured in

his business and property in that he was defrauded in the sale of the Struna bronze Fernande.

          118.      Pursuant to Article 752 of the Italian Civil Code, Defendant Alessandra and

Defendant Antonio, as Decedent Leonardi’s heirs, are liable for Decedent Leonardi’s tortious

actions.

                                    SIXTH CAUSE OF ACTION
                 (Defendant Alessandra Leonardi and Defendant Antonio Leonardi,
                      as heirs and fiduciaries of the Decedent Renzo Leonardi-
                    Breach of Implied Covenant of Good Faith and Fair Dealing)

          119.      Plaintiff realleges each of the allegations set forth above as if set forth herein at

length.

          120.      Implicit in all contracts is a covenant of good faith and fair dealing in the course of

contract performance.


                                                     19
                 Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 20 of 23




          121.      The implied covenant of good faith and fair dealing obligates a promisor to fulfill

any promises which a reasonable person in the position of the promisee would be justified in

understanding were included in the contract.

          122.      It also requires a party to a contract to refrain from doing anything which has the

effect of destroying or injuring the right of the other party to receive the fruits of the contract.

          123.      As noted supra, the 2013 Agency Agreement provided that the parties would work

together to gain acceptance by the art community of the Struna bronze Fernande as an original;

then to sell the sculpture; and to “evenly split” the proceeds of any such sale.

          124.      As evidenced by his multiple fraudulent acts of commission and omission

regarding, inter alia, the authenticity of the Struna bronze Fernande and the sufficiency of the

provenance for purposes of obtaining a certification from the Picasso Foundation as to its

authenticity, and the existence of third party who sought to purchase the sculpture when, in fact,

the actual purchaser was Decedent, Decedent Leonardi breached the implied covenant of good

faith and fair dealing.

          125.      As a result of Decedent’s breach of the implied covenant of good faith and fair

dealing, Plaintiff has been damaged.

          126.      Pursuant to Article 752 of the Italian Civil Code, Defendant Alessandra and

Defendant Antonio, as Decedent Leonardi’s heirs, are liable for Decedent Leonardi’s aforesaid

breach.




                                                    20
                 Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 21 of 23




                                 SEVENTH CAUSE OF ACTION
                           (Defendant Alessandra Leonardi and Defendant
                              Antonio Leonardi, as heirs and fiduciaries
                                  of the Decedent Renzo Leonardi-
                                    Negligent Misrepresentation)

          127.      Plaintiff realleges each of the allegations set forth above as if set forth herein at

length.

          128.      As noted supra, Decedent represented that he possessed unique or special expertise

in authenticating works of art generally and of Fernande bronze sculptures in particular.

          129.      At a minimum, in making the aforementioned material misrepresentations and/or

omissions of fact regarding the authenticity of the Struna bronze Fernande and the sufficiency of

the provenance for purposes of obtaining certification from the Picasso Foundation as to its

authenticity, Decedent failed to speak with care.

          130.      As a proximate cause of Decedent’s negligence, Plaintiff was harmed.

          131.      Pursuant to Article 752 of the Italian Civil Code, Defendant Alessandra and

Defendant Antonio, as Decedent Leonardi’s heirs, are liable for Decedent Leonardi’s negligent

misrepresentation.



                                   EIGHTH CAUSE OF ACTION
                           (Defendant Alessandra Leonardi and Defendant
                             Antonio Leonardi, as heirs and fiduciaries
                                of the Decedent Renzo Leonardi and
                               Defendant Anamaria Zoni (Leonardi)-
                                        Unjust Enrichment)

          132.      Plaintiff realleges each of the allegations set forth above as if set forth herein at

length. Eighth

          133.      As evidenced by the fact that, as a result of his numerous material

misrepresentations and omissions, Decedent Leonardi purchased the Struna bronze Fernande from


                                                    21
              Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 22 of 23




Struna for $1 million and was then able to sell it for $24 million, Defendant Alessandra, Defendant

Antonio, as Decedent Leonardi’s heirs, and/or Defendant Anamaria were unjustly enriched at

Plaintiff’s expense.

       134.      Equity and good conscience demand that these defendants surrender such unjust

enrichment and give restitution to Plaintiff.

       WHEREFORE, Plaintiff William Struna demands judgment as follows:

       A.       On the First Cause of Action and Second Cause Action against Defendant

Alessandra Leonardi and Defendant Antonio Leonardi, as heirs and fiduciaries of the Decedent

Renzo Leonardi for (a) compensatory damages of at least $23 million; (b) punitive damages; (c)

attorneys’ fees; (d) costs of suit; and (e) prejudgment interest of 9% as required under the civil

practice law and rules.

       B.       On the Third Cause of Action against Anamaria Zoni (Leonardi) for (a)

compensatory damages of at least $23 million; (b) punitive damages; (c) attorneys’ fees; (d) costs

of suit; and (e) prejudgment interest of 9% as required under the civil practice law and rules.

       C.       On the Fourth Cause of Action and Fifth Cause of Action against Defendant

Anamaria Zoni (Leonardi) for (a) compensatory damages of at least $23 million; (b) treble

damages; (c) attorneys’ fees; (d) costs of suit; and (e) prejudgment interest of 9% as required under

the civil practice law and rules.

       D.       On the Sixth Cause of Action, Seventh Cause of Action and Eighth Cause of

Actions, against Defendant Alessandra Leonardi and Defendant Antonio Leonardi, as heirs and

fiduciaries of the Decedent Renzo Leonardi for (a) compensatory damages of at least $23 million;

(b) attorneys’ fees; (c) costs of suit; and (d) prejudgment interest of 9% as required under the civil

practice law and rules.



                                                 22
           Case 1:21-cv-06040 Document 1 Filed 07/14/21 Page 23 of 23




                                       JURY DEMAND
       Plaintiff William Struna demands trial by jury on all claims and issues so triable.


Dated: Springfield, New Jersey
       July 13, 2021

                                             JAVERBAUM WURGAFT HICKS KAHN
                                             WIKSTROM & SININS, P.C.




                                             By: /s/ Andrew Moskowitz_____
                                                Andrew M. Moskowitz, Esq.

                                             505 Morris Avenue
                                             Springfield, NJ 07081
                                             (973) 379-4200

                                             589 Eighth Avenue-21st Floor
                                             New York, NY 10018
                                             (212) 596-7656
                                             amoskowitz@lawjw.com

                                             Giacomo James Corrado, Esq.
                                             745 Fifth Avenue, Suite 500
                                             New York, NY 10151
                                             (212) 838-0600
                                             gjc@corradoesquire.com

                                             Robert J. Frank, Esq. (pending pro hac vice
                                             admission)
                                             900 W. Washington Street, Ste. 1
                                             Lewisburg, WV 24901
                                             (304) 520-4925
                                             Rob@rjflaw.com

                                             Attorneys for Plaintiff William Struna




                                                23
